 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHermitage Hospital Products, a Division of Hermi-tage, Inc. and United Steelworkers of America,AFL-CIO, Local Union 14120. Case I-CA-13577November 8, 1978DECISION AND ORDERBY MEMBERS JENKINS. MURPHY. AND TRIUESDALEOn August I, 1978, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Hermitage HospitalProducts, a Division of Hermitage, Inc., its officers,agents, successors, and assigns, shall take the actionset forth in the recommended Order.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein.I Respondent has requested oral argument. This request is hereby denied.as the record, exceptions, and brief adequately present the issues and posi-tions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products. Inc.. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG. Administrative Law Judge: This casewas heard at New London, Connecticut, on April 17, 1978.The charge was filed by the Union on September 2, 1977,'and the complaint was issued on October 27.On July 22, the day after the Company 2 canceled a be-lated meeting with the Union to begin negotiating a newcollective-bargaining agreement, the new company presi-dent held an employee meeting and expressed his antiun-ion attitude. On August 8 and 9, following the July 31expiration of the union agreement, the Company approvedthe circulation of a decertification petition in the plant. Itlater withdrew recognition of the Union, claiming doubtsof the Union's majority status. The primary issues arewhether the Company (a) threatened closure of the plant,(b) unlawfully permitted circulation of the decertificationpetition during working time, and (c) unlawfully withdrewrecognition of the Union, in violation of Section 8(a)(1)and (5) of the National Labor Relations Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe General Counsel's brief and the Company's argumentsat the hearing, I make the following:FINDINGS OF FACT1. JURISDICTIONThe Company, a Connecticut corporation, is engaged inthe manufacture of surgical dressings and related productsat its plant in Niantic, Connecticut, where it annually shipsgoods valued in excess of $50,000 outside the State. TheCompany admits, and I find, that it is engaged in com-merce within the meaning of the Act, and I find that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.11 ALLEGED UNFAIR LABOR PRACTICESCoercion of EmployeesA. Threat of Plant ClosureThe union agreement, effective from August 1, 1975, un-til July 31, 1977, covered an appropriate unit of all employ-ees at the Niantic plant, excluding executives, office andclerical employees, sales employees, guards, watchmen,firemen, and foremen, foreladies, and other supervisors.On May 23, the Union sent the Company a terminationnotice, offering to begin negotiations for a new agreement.About the first week in July, Company Attorney Mau-rice Epstein telephoned the Union's international staff rep-resentative, Francis McDermott, and notified him that for-mer President Reuben Pitts was no longer in charge of theNiantic plant, that President Williams Pitts would be tak-ing over the plant, and that "from the looks of things theyweren't going to bargain" with the Union. (Epstein repre-sented the Company at the trial and did not testify. I creditthis testimony given by McDermott, who impressed me asbeing a credible witness.) Epstein added that the companyofficials "didn't want a union, they didn't need a union."All dates are in 1977, unless otherwise stated.2 The name of the Respondent Company was corrected at the hearing toreflect the change on January 1, 1978, of its status as wholly owned subsid-iary to that of a division of the parent corporation216 HERMITAGE HOSPITAL PRODUCTSHowever, he stated that "it was a little unsettled at thattime" and promised "to make a further effort to see if hecould get us across the bargaining table," indicating that"we had had a relationship ...for a good number ofyears." Within a few days, Epstein called McDermottback, again indicated that "this Company is not going tobargain, they don't feel that they need the Union, they canget along without the Union. They are from a right-to-work State ... from the South and they just don't want tobargain ...but ...I will try like hell." McDermott re-sponded that Epstein had been with them a lot of years,"See what you can do."In their next telephone conversation, about July 15,Company Attorney Epstein told Union RepresentativeMcDermott "we are doing business with a different mannow. Reuben [Pitts] appreciated sitting across the table andnegotiating a contract; now we've got different manage-ment," and "an altogether different opinion." However,Epstein said he would try to set up a meeting, and agreedwith McDermott that Thursday, July 21, would be conven-ient. Thereafter Epstein called back, advised that a meetinghad been set up with McDermott and the employee com-mittee at 2 p.m. on July 21, and persuaded McDermott tovary the usual procedure and present Epstein with theUnion's proposal before the negotiating meeting.On Thursday, July 21, the Company canceled the sched-uled negotiations. Company Attorney Epstein met private-ly with the company officials and discussed the Union'sproposal. Instead of recommending that they meet with theUnion, Epstein (as Robert Crawford, the new general man-ager, testified on direct examination) "outlined variouscourses of action that were open to us, that we could eithernegotiate a new contract, we could meet and discuss it, orwe could, if we felt that the Union no longer representedthe majority of our employees, there were several methodsthat we could consider." The officials decided not to meetwith the Union that afternoon and to defer final decisionon whether to continue recognizing the Union. Meanwhilethat evening, Epstein telephoned Representative McDer-mott and told him that "from all indications the Companywasn't going to bargain" with the Union.The next morning, July 22, President Pitts met withabout 15 employees from about 9:45 a.m. until noon. Ascredibly testified by employee Betty Biggie (who impressedme as being an honest, forthright witness), Pitts stated thathe intended to expand the Niantic plant and that they weremoving the salesmen from New York to Niantic. "He saidthat there was a union here, that he would have to copewith it, but he didn't like it, he didn't believe in unions."He then threatened that "if this [union] was ever taken outthat he would never have another union in there. that hewould close the shop first [emphasis supplied], and that theyhad closed one from trying to get a union in or somethingdown south." (The evidence does not reveal what plant hewas referring to.) Pitts explained that "he did not believe inany employee putting grievances down on a piece of paperand sending them in there, and having outside help comein to run his plant." In answer to a question about theircontractual benefits if the plant went nonunion, Pitts stat-ed that "no benefits would be taken away under this con-tract. They wouldn't take nothing away from us." (Em-ployee Helen Howard recalled that Pitts said "he didn'tbelieve in a union, but as long as it was in there ...hewould go along with it. But if ever the union left, hewouldn't let another one come in ...if another uniontried to come in he would close the shop if he had to.")Pitts testified that "we had just had the [July 211 meetingwith you [Attorney Epstein] on the Union .... And rath-er have a plant without a union that with a union." When-uld asked about saying anything in the speech about clos-ing the plant in order to keep a union out, he claimed, "Mypersonal intentions were not to make any statements ofthat sort .... I am not a good speaker .... I am notsaying I should be excused from any testimony that I saidbut it is certainly not my intention to say that I would closedown the plant simply because there is a union in it." Helater denied making any reference to closing the plant inorder to keep a union out. (He impressed me as being lessthan candid, and I discredit his denials.)Although President Pitts did not threaten to close theNiantic plant in order to eliminate the Union, the credibleevidence reveals that he did threaten plant closure to keepout another union. I find that this threat, particularly in thecontext of his antiunion statements and the Company'scancellation of the negotiating meeting with the unioncommittee and representative the day before, was coerciveand violated Section 8(a)(l) of the Act. (The GeneralCounsel contends in his brief that Pitts solicited grievancesat the meeting and made promises to correct them withoutthe assistance of the Union. However, such a violation isnot alleged in the complaint.)Following this threat, few employees indicated an inter-est in joining another union. Employee Alba Foltz (whohad previously opposed the Union) contacted an Interna-tional Ladies' Garment Workers' Union (ILGWU) repre-sentative who met with employees about August 2 andagain on August 4. Fewer than 15 employees attended thefirst meeting, and 28-only 15 percent of the 187 bargain-ing unit employees-attended the second meeting. (Repre-sentative McDermott complainted to the ILGWU repre-sentative, "Don't you know this is an organized shop?" andasked if the ILGWU was "knocking on the door to helpthe Company get an open shop." The ILGWU immedi-ately withdrew.)B. Circulation of Decertification Petition1. Company approvalWhile the Company was discussing at its Camden, S.C.,headquarters the alternatives which it had received fromAttorney Epstein, Vice President Arthur Breen was givingunion opponent employee Foltz permission to circulatecopies of a union decertification petition in the plant.Despite Foltz' efforts as a defense witness to conceal thepart the Company played, the evidence shows that theCompany both gave its approval before the petitions weredrafted and at least acquiesced in the wording and circula-tion of the petitions. The copies of the petition read:THIS PETITION IS FOR THE PURPOSE OFGETTING OUR UNION OUT. IN ORDER TO DO217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHIS WE STA Y WITHOUT A UNION FOR AYEAR AND GIVE THE COMPANY A TRIAL PE-RIOD TO PROVE THEY CAN GIVE US BETTERBENEFITS THAN THE UNION. IF NOT THENWE GET THE NEW UNION IN. I'M SURE THECOMPANY WILL PROVE ITSELF, BECAUSETHEY DON'T WANT A UNION. IT'S YOUR DE-CISION TO SIGN OR NOT AND DATED. THISHAS OFFICE APPROVAL. THANK YOU. lEmpha-sis supplied.]It is clear from the wording of the petitions ("This hasoffice approval") that employee Foltz had received compa-ny approval before she typed them. (Foltz, who appearedto be a most untrustworthy witness, first denied that shetalked to Vice President Breen about the petitions "at anytime" and at one point claimed that "management knewnothing about this petition until August 10"-after the pe-titions were signed on August 8 and 9-and furtherclaimed that management had "no idea" that she was cir-culating the petition.) Breen, when asked on the stand ifFoltz or anyone else spoke to him about circulating a peti-tion, admitted that "they asked to do it" and he approved.(And, despite her other testimony, Foltz herself acknowl-edged-when pointedly asked if she talked to Breen beforecirculating the petitions-"I went in there and I told him Iwas going to circulate a petition. I had to have an okaybefore anything goes in the mill.") Moreover, Foltz and theCompany were using a common approach in opposing theUnion. As quoted above, Foltz typed on the petitions (aftergetting Breen's approval to circulate them), "We stay with-out a union for a year and give the Company a trial periodto prove they can give us better benefits than the Union. Ifnot then we get the new union in ....This has officeapproval." It is undisputed that similarly on August II or12, after the signed petitions were turned in to the Compa-ny, General Mangaer Crawford told employees in a meet-ing (as credibly testified by employee June Madden) that"we didn't need a union" and that "if we would go alongwith the Company" and "let them work out things andproblems" for "approximately a year," then "if the em-ployees were not satisfied," they could try to "get anotherunion in."2. Circulated on company timeFollowing the ILGWU withdrawal after its August 4meeting, employee Foltz contacted the Board regional of-fice, talked to Vice President Breen, and arranged for sev-eral other employees to assist her in soliciting signatures onthe union decertification petitions, which she typed athome, asserting, "This has office approval."It is undisputed, as defense witness Foltz acknowledged,that there is a company policy against solicitations in theplant and that there are no-solicitation signs "all over themill." There are also strict rules against employees beingaway from their work. Foltz revealed, "I was three minuteslate last week coming down from a coffee break and myboss came up and got me." Employee Donna Goodall, an-other defense witness, acknowledged her awareness ofthese rules, testifying that the employees "can't leave" theirdepartments (during working time).On August 8, however, the Company permitted employ-ee Foltz and other employees to be away from their workand to solicit decertification signatures on company time.Foltz testified that she went "on all the floors" of the plantand told employees when soliciting their signatures that"this has office approval." She acknowledged that she didnot request permission to leave her work. About 9:15 thatmorning (as employee Biggie credibly testified, althoughshe did not remember the correct date), Foltz was on thesecond floor with a copy of the decertification petition.Biggie, who was going to the cafeteria on her 9:15-9:30a.m. break, realized at the time that Foltz was away fromher first-floor work station during working time becausethe first-floor break period was later (from 9:35 to 9:50a.m.). Nearly an hour had passed when first-floor employ-ee June Madden saw Foltz and Josephine Novick (a first-floor employee assisting Foltz in soliciting signatures) re-turn to work at 10:10 a.m. The supervisors did nothing torequire the antiunion employees to remain on the job or tostop soliciting signatures during working time.Two other employees soliciting decertification signaturesthat day were Donna Goodall and Joyce Brown. About1:10 p.m., after the lunch period, employee Madden ob-served Goodall in Brown's department. As Madden (whoimpressed me favorably as a witness) credibly testified, shesaw Goodall give employee Cyril Lucier a copy of the peti-tion (apparently the one being circulated in Brown's de-partment) and heard her ask him to come over and sign it.At the time, Lucier was talking to the supervisor, Leo Cor-mier. Although both Goodall and Lucier were on companytime, Cormier said nothing. As requested, Lucier went overand signed the decertification petition, within view of thesupervisor. (Goodall acknowledged that she, a longtimeopponent of the Union, had talked to Lucier about theILGWU, but she denied that she solicited his signature onthe petition. I discredit the denial.)That same afternoon, after leaving work at the end ofher day shift, employee Goodall returned to her depart-ment and solicited the signatures of evening shift employ-ees on a separate copy of the decertification petition. Oncross-examination, she at first readily acknowledged thatshe was soliciting the signatures on the employees' workingtime. She testified, "They were working, but they weren'ttaken from their jobs," and that was right, she "went up tothem at each work station." She next acknowledged thatthe supervisor had seen her doing this. Thent, apparentlyrecalling the company defense, she changed her testimonyand claimed, "No, as a matter of fact, I made a mistake onthat. I left that paper with" another employee and askedher to get the signatures, "but wait until her coffee break orlunch hour." (I credit her first version of what happened.)Most of the signatures were obtained on August 8, thefirst day of the solicitations. (A total of 68 signatures weredated August 8, I was undated, and 6 were dated August 9.There were 187 bargaining unit employees at the time.) Onthe second day, employee Madden heard employee Foltzbeing called to the office after lunch. Foltz returned to thefirst floor about 15 or 20 minutes later with a copy of thepetition in her hand and spoke to employee Novick atNovick's machine for about 2 minutes. I note, in this con-218 HERMITAGE HOSPITAL PRODUCTSnection. that the copy of the petition which Novick andFoltz signed at the top had one signature dated August 9added at the bottom. (Foltz, who appeared to be attempt-ing to conceal what actually happened, gave much conflict-ing testimony about when she turned in the petition andabout her conversations with Vice President Breen. Afterrepeatedly testifying that she turned in the August 8 peti-tions on that day, giving them to Breen, she later claimedthat "management knew nothing about this petition untilAugust 10." She testified that she did not turn in the peti-tion circulated by employee Brown on August 8 "because Istill had to get more signatures ...because I needed one-third" of the employees. Yet she testified, "I had no ideahow many people were employed in the plant, made noattempt to find out," and "just took it for granted that ...when I turned them in to the office they could tell mewhether it was one-third or not." Still later she testified thatshe "just thought I would get whatever signatures I could.... I don't know how many were employed in thatplant, she never made any inquiry, and "No," it never oc-curred to her to make that inquiry.)About August I, after Union Representative McDer-mott returned from a short vacation, he complained toCompany Attorney Epstein that a petition was beingpushed around the plant "on company time." On AugustII and 12, General Manager Crawford met with all of theemployees. In one of these meetings, as employee Maddencredibly testified, employee Goodall (who had already ob-tained some of the decertification signatures) asked Craw-ford how they could get out of the Union. Ignoring the factthat the Company had already received the decertificationpetitions from employee Foltz, Crawford answered that"he didn't see why anybody had to belong to somethingthat they didn't want to," that 'they could circulate a peti-tion" to go to the NLRB and that "if they circulated thepetition it would have to be done on their own time." (Iinfer that before Crawford held this meeting, the attorneyhad cautioned him against supervision permitting such so-licitation on company time.)At the hearing, employees Foltz and Goodall denied thatthe petitions were circulated during working time, andFoltz and Vice President Breen claimed that Breen permit-ted the circulation only on the employees' own time. I findthat this testimony was fabricated as an afterthought, inthe Company's defense. (I also discredit Foltz' denial thatshe was "aware of the fact that management didn't wantthe Union in the plant"--contrary to what she typed on thepetitions, after talking to Vice President Breen. that "I'msure the Company will prove itself, because they don'twant a union," and that "this has office approval." I fur-ther discredit, as a great exaggeration, Foltz' claim that"there was about 75 girls from the mill" at the secondILGWU meeting on August 4-nearly three times the ac-tual number of 28.)3. Contentions and concluding findingsThe General Counsel contends that in the context of theCompany's refusal to meet with the Union and PresidentPitts' expression of union hostility, the employees knewthat employee Foltz' activities had been given tacit ap-proval by way of the fact that she had been given free reinof the plant in order to circulate the petition. The GeneralCounsel also contends that "the Employer was fully awareof which employees had signed the petition," and "the factthat Foltz had written 'this has company approval' over theface of the petition constituted unlawful interference." TheCompany, on the other hand, contends that the petitionwas "circulated entirely on the initiative of the employees,"and "as far as the company knows, it is not true that it wasdone during working hours."It was clear to the employees on August 8 and 9 that theCompany was sponsoring the decertification effort. TheCompany had canceled the July 21 negotiating meetingwith the union committee and staff representative, and thenew company president had expressed his union hostilityto a group of employees and had threatened them withplant closure to keep out another union. Then on August 8,despite the no-solicitation signs around the plant and thestrict rules against leaving work, the company supervisorspermitted antiunion employees (who had previously op-posed the Union unsuccessfully) to engage in a workingtime campaign to solicit signatures on the union decertifi-cation petitions. Antiunion employee Foltz was allowed toleave work, without permission, for at least 55 minutes atone time (20 minutes before and 20 minutes after her breakperiod) and to solicit decertification signatures on all threefloors of the plant. Antiunion employee Goodall, duringworking time, was permitted to solicit and obtain the signa-ture of an employee who was talking to one of the supervis-ors. Goodall was also permitted to return to her depart-ment on the following shift, to go to the work stations ofthe employees, and to solicit their signatures while theywere working. The following day, Foltz was called into theoffice during working time and was seen returning to herdepartment 15 or 20 minutes later with a copy of the peti-tion to try to get more signatures-after first conferring onthe job with antiunion employee Novick, who had beenassisting her in soliciting signatures.The petition stated that the Company did not want aunion and specifically stated, "This has office approval."When soliciting the employees' signatures, employee Foltzassured them that it had "office approval."Thus the employees were placed in the position of eithersigning the decertification petition or, by omitting their sig-natures, running the risk of incurring the Company's disfa-vor. The fact that the decertification effort failed to per-suade a majority of the employees to turn against theUnion does not disprove its tendency to coerce the em-ployees.I therefore find that under these circumstances, includ-ing the Company's refusal to meet with the Union, its ex-pressions of union opposition, its threat of plant closure,and its no-solicitation rule and rules against leaving work,the Company coerced the employees in the exercise of theirSection 7 nghts by permitting employees on August 8 and9 to circulate a union decertification petition during work-ing time in work areas on the Comany's premises, therebyviolating Section 8(a)(1 ) of the Act as alleged in the com-plaint.The complaint also alleges that General Manager Craw-ford on August 12 "created an unlawful impression of sur-219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDveillance by offering to return signed authorization cardsto employees, and requesting the employees to destroythem." However, I discredit employee Frankie Malombe'stestimony that she saw about 20 ILGWU cards inCrawford's hand at the meeting she attended, that Craw-ford said the cards in his hand had been signed, and thathe "advised them to take these cards back and destroythem." I credit instead Crawford's denials and dismiss thisallegation in the complaint. (It is undisputed, however, thatCrawford told employees that they "didn't need a union"and that if the employees "would go along with the Com-pany" and let the Company "work out things and prob-lems" for "approximately a year," then "if the employeeswere not satisfied," they could try to "get another unionin.")C. Refusal To BargainWithdrawal of recognitionFollowing their July 21 meeting with counsel (when hegave them alternatives to consider and when they refusedto meet with the Union that afternoon), President Pitts andGeneral Manager Crawford met at the Camden headquar-ters and discussed the pros and cons with other officials.On August 11, as Crawford credibly testified, he an-nounced to counsel the Company's decision to withdrawrecognition from the Union because "we wanted to findout what the people really wanted in Niantic." Crawfordthen met with all of the employees, in 8 or 10 groups. Thatwas when he told employees in at least one of the groupsthat they did not need a Union and that they should goalong with the Company for abour a year without a union,as discussed above. Finally on September 2, Attorney Ep-stein sent the Union a letter stating that the Company"doubts that your union represents a majority of its em-ployees ...and is therefore unwilling to recognize yourunion ..until the representation question is determinedby an N.L.R.B. election." (The Company did not file apetition for an election.)When asked by company counsel at the trial the reasonsfor withdrawing recognition, Generai Manager Crawfordanswered: (1) "Well we had heard from Mr. Breen [vicepresident and plant manager] and other people in theplant, the payroll girl, for instance, said that people thatbelonged to the Union were constantly complaining aboutthe dues that were being deducted. There seemed to be alot of unrest among union members." (2) "Mr. Breen gotthe feeling--I didn't quiz him for details, but I didn't knowanybody at that time-that there were a substantial num-ber of people within the union that wanted out, and non-union members who felt that it was an obstacle." (3) Therewas the (August 3) "letter from the Ladies GarmentUnion" (which stated, "We have begun an organizationdrive"). (4) "There may have been two or three otherthings," including the fact that dues checkoffs were "in the70 range," while there were "190 or so" employees in thebargaining unit. "And simple arithmetic told us that thisalso meant to us that a number of people did not want theUnion." Crawford added, "I had heard previously thatthere was never a majority."It is clear that these purported reasons, singly or in com-bination, do not rebut the presumption of majority statusfollowing the expiration of the Union's lawful 1975-78contract.As held in Terrell Machine Company v. N.L.R.B., 427F.2d 1088, 1090 (4th Cir. 1970), "Upon expiration of theoriginal certification year, a rebuttable presumption of rep-resentative status exists, and it is sufficient to establish pri-mafacie a continuing obligation to bargain .... The pre-sumption may be overcome ...if the employerdemonstrated that the Union, in fact, no longer enjoyedmajority support on the date of the refusal to bargain, orthat the refusal to bargain was predicated upon a reason-ably grounded good faith doubt of majority support." Alsoas held in N.LR.B. v. Gulfmont Hotel Company, 362 F.2d588, 589 (5th Cir. 1966), "any doubt as to the continuingmajority status ...may not depend solely upon unfound-ed speculation or a subjective state of nmind."Concerning (1), that an undisclosed number of employ-ees were complaining about dues and "there seemed to bea lot of unrest among union members," the complainingdoes not demonstrate that the employees no longer wishunion representation, and the seeming unrest is merelysubjective.Concerning (2), that Vice President Breen "got the feel-ing" that "a substantial number" of union members "want-ed out" and that nonmembers considered the Union anobstacle, these "feelings" are also clearly subjective.Concerning (3), the receipt of the notice of the ILGWU'sorganizing effort, very few employees attended theILBWU's August 2 and 4 organizing meetings (even if theCompany received reports of the meetings), and on August5 the ILGWU notified the Company of its withdrawal,stating that it "no longer is able to consider representingyour employees." Furthermore, the Company revealed atthe time that it did not believe that the ILGWU repre-sented a majority of its employees. On August 8, beforereceiving the August 5 disclaimer, President Pitts wrote theILGWU a letter, stating, "Please be advised that workersat Hermitage Hospital Products are not interested in beingrepresented by the ILGWU, AFL-CIO."Concerning (4), that less than a majority were on check-off (actually 37 percent, 69 out of 187 employees in thebargaining unit), that "simple arithmetic told us that thisalso meant to us that a number of people did not want theUnion," and that Crawford had heard that the Union nev-er had a majority, it has often been held that failure to paydues does not necessarily indicate lack of union support.As held in Terrell Machine Company v. N.L.R.B., supra, 427F.2d at 1090: "A showing that less than a majority of theemployees in the bargaining unit were members of theunion or paid union dues was not the equivalent of show-ing lack of union support. Manifestly [where not required]many employees are content neither to join the union norto give it financial support but to enjoy the benefits of itsrepresentation. Nonetheless, the union may enjoy theirsupport, and they may desire continued representation byit." In N.L.R.B. v. Gulfmont Hotel Company, supra, 362F.2d at 592, where there were 77 names ("probably correc-tible to 75") on the noncompulsory checkoff list, the courtheld that "comparison of the checkoff lists and a compari-220 HERMITAGE HOSPITAL PRODUCTSson of additions and subtractions from the list, in a legalsense, showed nothing with reference to what percentage ofthe 186 employees ...still wished to have their bargainingunit represented by the unions."The Union (the successor of District 50, which had beencertified in a state proceeding about 1958) had never ob-tained a union-shop provision in its contracts with theCompany and had never secured checkoff authorizationsfrom a majority of employees. (In April, when there were206 employees, the Union had 75 checkoff cards, or 36.4percent; in August, when there were 187 employees, theUnion had 69 cards, or 36.89 percent. Between January1976 and June 1977, the number of checkoff cards rangedfrom 71 to 75.) It is undisputed that "two contracts" be-fore, when the Company questioned the Union's majoritystatus (because of the limited number of checkoffs), theUnion offered to consent to an election, stating, "If we winthe election, you give us the union shop. If we lose theelection, you have the plant." The Company refused. Inthis connection, I note that in Attorney Epstein's openingargument at the hearing, he implied continuing union sup-port through the years by conceding that "there was noobjection from the employees to the Company's continuingto sign contracts because they were not required to join."Furthermore, at the time the Company announced to At-torney Epstein on August II that it had decided to with-draw union recognition, the Company had a strong indica-tion that a majority of the employees continued to supportthe Union. Despite the coercive circumstances under whichsignatures on the August 8 and 9 decertification petitionswere solicited (as discussed above), the antiunion employ-ees were successful in obtaining only 75 signatures (40 per-cent of the 187 employees)-the remaining 60 percent re-fusing to turn against the Union.Accordingly, I find that the Company has failed to rebutthe presumption of the Union's continued majority repre-sentative status either by producing competent evidencethat the Union in fact did not represent a majority on Au-gust 11, when the Company announced its withdrawal de-cision, or by establishing a good-faith and reasonablygrounded doubt. Moreover, I find that even if the Unionhad lost its majority status on August II11, or if the Com-pany's refusal to bargain was predicated upon a reasonablygrounded doubt of majority status, "the majority issuemust not have been raised by the employer in a context ofillegal antiunion activities ...aimed at causing disaffec-tion from the union or indicating that in raising the majori-ty issue the employer was merely seeking to gain time inwhich to undermine the union." Celanese Corporation ofAmerica, 95 NLRB 664, 673 (1951), as quoted in ColonialManor Convalescent & Nursing Center, 188 NLRB 861(1971). In the present case, as found, the Company en-gaged in unfair labor practices (threatening plant closure inthe context of antiunion statements and after canceling ascheduled negotiating meeting, and permitting the circula-tion of decertification petitions under coercive circum-stances) which are of "such a character as to either affectthe Union's status, cause employee disaffection, or improp-erly affect the bargaining relationship itself." Ibid. Underthese circumstances, the Company was precluded from re-butting the Union's presumed majority.I therefore find that the Company violated Section8(a)(5) and (1) of the Act by announcing on August I1 thatit was withdrawing recognition from the Union and there-after refusing to bargain with the Union. Having so found,I also find that on December 8, when it granted a unilateral9-percent wage increase to all of the bargaining unit em-ployees, retroactive to August I, it further violated Section8(a)(5) and (1), as alleged in the complaint.CONCLUSIONS OF LAW1. By threatening plant closure and by permitting thecirculation of union decertification petitions under coer-cive circumstances, the Company engaged in unfair laborpractices affecting commerce within the meaning of Sec-tions 8(a)( ) and 2(6) and (7) of the Act.2. By withdrawing recognition of the Union and refus-ing to bargain since August 11, 1977, the Company vio-lated Section 8(a)(5) and (I) of the Act.3. By granting a unilateral 9-percent wage increase to allbargaining unit employees on December 8, 1977, the Com-pany further violated Section 8(aX5) and (1) of the Act.4. The General Counsel failed to prove that the Compa-ny unlawfully created an impression of surveillance of theemployees' union activities.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act as setforth in the Order below.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER3The Respondent, Hermitage Hospital Products, a Divi-sion of Hermitage, Inc., Niantic, Connecticut, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening to close the plant to keep out a union.(b) Coercing employees to sign a union decertificationpetition.(c) Unlawfully withdrawing recognition of, or refusingto bargain with, United Steelworkers of America. AFL-CIO, Local Union 14120, as the exclusive representative ofits employees in the following appropriate unit:All employees at the Employer's Niantic, Connecticutplant, excluding executives, office and clerical em-ployees, sales employees, guards, watchmen, firemen,In the event no exceptions are filed as provided b) Sec 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations. be adopted b) the Board and becomeits findings. conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand foremen. foreladies, and other supervisors as de-fined in the Act.(d) Unilaterally granting any future wage increase tobargaining unit employees without notifying and bargain-ing with the Union.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Upon request, bargain in good faith with the Unionas the exclusive representative of the employees in theabove-described appropriate unit and embody in a signedagreement any understanding reached.(b) Post at its plant in Niantic, Connecticut, copies ofthe attached notice marked "Appendix." 4 Copies of thenotice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's author-ized representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered by anyother material.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."(c) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the Act not specifically found.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to close our plant to keep outa union.WE WILL NOT coerce any of our employees to sign aunion decertification petition.WE WILL NOT grant any future wage increase withoutnotifying and bargaining with the Union.WE WIl.L NOT in any like or related manner interferewith your rights under Section 7 of the Act.WE WILL bargain with United Steelworkers of Amer-ica, AFL-CIO, Local Union 14120, and put in writingand sign any bargaining agreement we reach coveringthese employees:All employees at our Niantic, Connecticut plant ex-cluding executives, office and clerical employees,sales employees, guards, watchmen, firemen, andforemen, foreladies, and other supervisors.HERMITAGE HOSPITAL PRODUCTS, A DIVISION OFHERMITAGE. INC.222